Citation Nr: 1035293	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-32 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether it was appropriate to terminate special monthly pension 
based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1974 to May 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California, that denied the benefit sought on appeal.  The 
Veteran appealed that decision, and the case was referred to the 
Board for appellate review.  

In March 2010 the Veteran was afforded a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that proceeding has been associated with the claims file.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran favor, the Board 
finds that the Veteran's partial paraplegia is not the result of 
behavior constituting willful misconduct.  


CONCLUSION OF LAW

The termination of the Veteran's special monthly pension based on 
the need for aid and attendance was improper.  38 U.S.C.A. §§ 
1502, 1541, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  However, as indicated below, the 
Board finds that the termination of the Veteran's special monthly 
pension was unwarranted.  Accordingly, any errors in the duty to 
notify or the duty to assist are harmless error and are not 
prejudicial to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009),

Essentially, the Veteran argues that the November 2005 rating 
decision that terminated entitlement to special monthly pension 
based on the need for aid and attendance, effective February 1, 
2006, was in error.  

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
appellant will be considered in need of aid and attendance if he 
or she is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is a 
patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set for in 
38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular aid 
and attendance: the inability of a claimant to dress or undress 
herself, or to keep herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable to 
adjust without such aid, such as supports, belts, lacing at the 
back, etc.); the inability of a claimant to feed herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment.

The Veteran first claimed entitlement to special monthly pension 
based on the need for aid and attendance in January 2004.  In a 
March 2004 rating decision, the RO granted entitlement to special 
monthly pension based on the need for aid and attendance, 
effective January 5, 2004, the date that the Veteran first filed 
his claim.  

An administrative decision was completed in August 2005 finding 
that the Veteran's injury was the result of his own willful 
misconduct.  That administrative decision noted that the 
Veteran's condition was caused by a fall from a ladder and that 
the record indicated that he was intoxicated at that time.  The 
administrative decision determined that the Veteran's conduct in 
drinking to intoxication and subsequently or simultaneously using 
a ladder to paint was an act of willful misconduct under 
38 C.F.R. § 3.1(n).

In a September 2005 rating decision the RO proposed to terminate 
entitlement to the aid and attendance allowance based on special 
monthly pension due to a clear and unmistakable error.  In 
November 2005 the RO issued a second rating decision 
discontinuing special monthly pension due to the need of aid and 
attendance of another person, effective February 1, 2006.  

The Veteran submitted a Notice of Disagreement (NOD) with this 
decision in December 2005.  A Statement of the Case (SOC) was 
issued in September 2007, and the Veteran filed a Substantive 
Appeal (VA Form 9) in October 2007.  

Treatment records reveal that the Veteran sustained a fall from a 
ladder on August 6, 2003.  The Veteran was initially taken to St. 
Luke's Hospital, diagnosed with T12 compression fracture and 
alcohol intoxication, and admitted.  Admission records from the 
emergency department at St. Luke's Hospital indicate a recorded 
blood alcohol level of 0.234 percent.  Examination revealed no 
evidence of radiculopathy or neurological deficit.  The Veteran 
was discharged to home on August 8, 2003, provided a brace, and 
ordered to use the brace at all times. 

On August 8, 2003, and August 15, 2003, the Veteran was seen at 
the VA Medical Center in Sioux Falls for a post-hospitalization 
check.  At that time, the Veteran reported persistent pain and 
improving leg weakness.  On August 21, 2003, the Veteran was re-
evaluated at St. Luke's Hospital.  He continued to complain of 
back pain as well as constipation and episodes of urinary urgency 
and accidents.  Because of changes in his physical examination, a 
thoracic spine MRI was ordered.  The MRI revealed further 
compression at the T12 fracture site, and a fragment compressing 
the spinal cord.  At his follow-up on August 26, 2003, the 
Veteran continued to have pain.  The MRI was discussed with the 
Veteran, he was referred to the Sioux Falls VA Medical Center for 
continued care, and surgical stabilization and fusion were 
recommended.  

On September 2, 2003, the Veteran was seen at the VA Medical 
Center outpatient clinic.  Following evaluation it was 
recommended that the Veteran be admitted, but the Veteran 
refused.  Referral was made to Sioux Falls Neurology for a 
neurosurgical evaluation.  

The Veteran contacted the VA Medical Center at Sioux Falls on 
September 4, 2003, and stated that he was worried and now wished 
to be admitted.  He was admitted on September 5, 2003, and 
evaluated by both Medicine Services and Neurology Services.  At 
that time, the Veteran reported no complaints of weakness, 
numbness, or tingling sensation, and he reported good bladder and 
bowel control.  Neurology Services reviewed the MRI findings and 
recommendation was made to transfer the Veteran to the VA Medical 
Center in Omaha for surgery.  The Veteran awaited transfer to 
Omaha and continued to be observed by Medicine and Neurology.  On 
September 10, 2003, the Veteran reported a new symptom of 
tingling in the right leg.  Examination revealed that the legs 
were of equal strength and intact sensation.  Subsequent records 
continued to reflect findings within normal limits, and the 
Veteran was discharged on September 12, 2003, after the treating 
physician was contacted by the "neurosurgeon in Aberdeen" and 
informed that the Veteran could be discharged and seen as an 
outpatient in Omaha in three to four weeks.   

On September 16, 2003, the Veteran went to the VA Medical Center 
in Aberdeen and was evaluated for increasing back pain.  
Examination revealed normal strength, intact sensation, and 
normal reflexes.  Pain medications were increased and the Veteran 
was instructed to follow up as scheduled in Omaha the following 
week.  

On September 22, 2003, the Veteran was seen at the VA Medical 
Center in Omaha at the Neurosurgery outpatient clinic.  He 
complained of paresthesias in his middle ankle and foot (which 
were the sites of previous injury and surgery in 1988) and of 
numbness in his anterior thighs and lower legs, and was walking 
with a shuffling gait.  Per records, the plan was for x-rays of 
the thoracic and lumbar spine and follow-up in one to two weeks.  
According to the Veteran these films were not completed.  

On September 30, 2003, the Veteran was again seen at the VA 
Medical Center outpatient clinic in Aberdeen.  He reported that 
he was refused surgery by the neurosurgeon in Omaha because of 
excessive risk.  

On October 30, 2003, the Veteran was seen in Aberdeen.  A 
thoracic spine MRI was repeated, showing a progression of 
collapse in T12, as well as bone fragments on the cord.  The 
Veteran continued to have weakness and leg pain at this time.  
Surgery was recommended and the Veteran agreed.  

On November 14, 2003, the Veteran was admitted at St. Luke's 
Hospital.  On November 17, 2003, surgery was performed which 
included laminectomy of the T12, partial laminectomy of the T11 
and L1, pedicle screw instrumentation of T11, T12 and L1, and 
lateral mass arthodesis of T11, T12 and L1.  Soon thereafter a 
loss of sensation in the lower extremities was indicated, and he 
was diagnosed with partial paraplegia.  

The determinative issue in this case is not whether or not the 
Veteran's fall is the result of his own willful misconduct, but 
whether the Veteran's injury requiring the aid and attendance of 
another person is proximately due to his own willful misconduct.  
The Veteran has argued that his current disability is actually 
the result of post-operative complications and not the result of 
the August 2003 fall from a ladder.  

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990), the Court of Appeals for Veterans Claims (Court) stated 
that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny the claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996). 

Taking into account all of the relevant evidence, the Board finds 
that there is insufficient evidence to find that the Veteran's 
partial paraplegia is the proximate result of the Veteran's own 
willful misconduct.  In this regard, the Board finds especially 
probative the lapse in time between the actual fall from the 
ladder and the Veteran's paraplegia and the fact that symptoms of 
paraplegia do not appear to have arisen until after the Veteran's 
surgery in November 2003. 

Therefore, without opining on the current propriety of 
entitlement to special monthly pension based on the need for aid 
and attendance, the Board concludes that the November 2005 
decision to terminate special monthly pension based on the need 
for regular aid and attendance was incorrect.  


ORDER

Termination of the Veteran's special monthly pension based on the 
need for aid and attendance, effective from February 1, 2006, was 
not warranted.  



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


